Citation Nr: 0112203	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  97-20 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance of another person or by reason of 
being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel






REMAND

The appellant served on active duty from March 1951 to 
December 1953.

This appeal arises from a November 1996 rating decision by 
the department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, Puerto Rico, which denied the appellant 
entitlement to special monthly pension.

The Board notes that the appellant requested a hearing before 
a traveling Member of the Board of Veteran's appeals in his 
July 1997 substantive appeal.  Although a hearing was 
scheduled and the appellant failed to report.  It appears 
that the notice of the hearing was not sent to the 
appellant's most recent address of record at 235 Twisting 
Trail, Orlando, Florida, 32825.  A hearing on appeal will be 
granted if the appellant or the appellant's representative 
expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (2000).  

Accordingly, in order to ensure due process of law and to 
afford the appellant every equitable consideration, the case 
is remanded so that he may be provided proper notice and 
afforded an opportunity to appear before a traveling Member 
of the Board of Veterans' Appeals.

The appellant's claim is REMANDED to VARO for the following 
action:

1.  The appellant should be scheduled for 
the requested hearing before a traveling 
Member of the Board of Veterans' Appeals 
and provided notice at his most recent 
address of record.

2.  The appellant and his representative 
should be notified of the date, time and 
location of the hearing, and a copy of 
the notification should be placed in the 
claims folder. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



